2021 UT App 131



              THE UTAH COURT OF APPEALS

                      ILENE MORRIS,
                        Petitioner,
                             v.
 LABOR COMMISSION, HERITAGE PARK CARE CENTER, AND SAFETY
             NATIONAL CASUALTY CORP. CO.,
                      Respondents.

                           Opinion
                       No. 20200440-CA
                   Filed November 26, 2021

               Original Proceeding in this Court

           Jared L. Mortenson, Attorney for Petitioner
          Christin Bechmann and Jeffrey A. Callister,
         Attorneys for Respondents Heritage Park Care
         Center and Safety National Casualty Corp. Co.

 JUDGE DIANA HAGEN authored this Opinion, in which JUDGES
     GREGORY K. ORME and JILL M. POHLMAN concurred.

HAGEN, Judge:

¶1     Ilene Morris applied for workers’ compensation benefits
after injuring her back at work. The Utah Labor Commission
found that Morris had a preexisting back condition and that her
accident had temporarily aggravated her condition for a period
of three months. Although Morris complained of health issues
beyond that time, the Commission found that those issues were
not medically caused by the accident. Accordingly, it awarded
her three months’ worth of temporary benefits. Morris now
seeks judicial review. We decline to disturb the Commission’s
decision.
                    Morris v. Labor Commission


                         BACKGROUND 1

¶2     At the time of her accident, Morris worked as a
respiratory therapist for Heritage Park Care Center. On August
19, 2017, Morris entered a patient’s room and found her standing
over the bedside commode, swaying as if she were about to fall.
Morris caught the patient and immediately felt a sharp, pinching
pain in her back. Although the pain eventually dulled, it
returned later that day after Morris tried to lift a different patient
with the help of a coworker. Morris was ultimately referred to an
occupational health services provider and diagnosed with a
muscle and tendon sprain of the lower back.

¶3     Morris’s recovery fluctuated over the next several
months. On September 21, 2017, Morris told one of her treating
physicians that she was “definitely doing better” and rated her
pain as a one on a ten-point scale. By the following month,
however, Morris began experiencing flare-ups of pain in her
lower back, along with other health issues. Two of these flare-
ups coincided with severe coughing episodes that Morris
suffered on October 24 and November 1, 2017.

¶4   Morris requested workers’ compensation in the form of
permanent partial disability benefits. 2 After Heritage opposed



1. “In reviewing an order from the Commission, we view the
facts in the light most favorable to the Commission’s findings
and recite them accordingly.” JBS USA v. Labor Comm’n, 2020 UT
App 86, n.1, 467 P.3d 905 (cleaned up).

2. Morris also requested temporary total and temporary partial
disability compensation for various periods of her recovery, as
well as compensation for past medical expenses, recommended
medical care, travel expenses, and unpaid interest. Morris does
                                                  (continued…)


20200440-CA                      2                2021 UT App 131
                   Morris v. Labor Commission


the request, the administrative law judge (ALJ) referred the
medical aspects of Morris’s claim to a panel of experts. The
medical panel then reviewed 1,072 pages of Morris’s medical
records and physically examined Morris before submitting a
written report to the ALJ. The panel concluded that Morris had
preexisting degenerative disc disease and that her accident had
caused “an acute exacerbation” of that condition. It opined that
Morris’s workplace injury had “most likely reached medical
stability on September 21, 2017.” Neither party objected to the
panel’s report, and the ALJ entered the report into evidence.

¶5      Based on the medical panel report, the ALJ awarded
Morris temporary partial disability benefits from the date of the
accident through September 21, 2017. Morris sought review from
the Commission, arguing that the ALJ should not have adopted
the medical panel’s conclusions because the report failed to
account for her ongoing health issues. The Commission found
that the report was thorough, well-reasoned, and impartial, and
that it supported the ALJ’s determination that “Morris’s work-
related low-back injury was temporary in nature.” But “in light
of the evidence that [Morris’s] symptoms appeared to continue
beyond September 21, 2017,” the Commission remanded for
clarification from the medical panel as to the date Morris’s
workplace injury had resolved.

¶6     In a supplemental report, the panel expanded on several
of its prior conclusions. Regarding Morris’s preexisting
condition, the panel explained that “[o]ften, . . . degenerative
disc disease is asymptomatic,” but that when symptoms occur,
they “can range from having no pain to having significant low
back pain . . . . Pain often occurs without a known injury or

(…continued)
not challenge the Commission’s rulings as to these other
benefits.




20200440-CA                    3                2021 UT App 131
                   Morris v. Labor Commission


change in daily activity.” The panel added that “[a]cute episodes
of back pain are expected and considered to be a normal
manifestation of the chronic disease process” and that “[ninety
percent] of people with an acute episode of low back pain will
recover” within three months.

¶7     The panel next discussed the relationship between
Morris’s coughing episodes and her preexisting condition: “With
degenerative disc disease, an increase in pressure near the disc
can cause pain. An increase in pressure can occur with lifting or
with coughing or sneezing.” In the panel’s view, it was
“medically more likely than not” that this increase in pressure
explained Morris’s flare-ups following each of her coughing
episodes.

¶8      Finally, the panel clarified its opinion regarding the date
Morris’s workplace injury had resolved. For the period before
November 19, 2017 (three months after Morris’s accident), the
panel concluded that it was “medically more likely than not
that” Morris’s health issues “were a result of her industrial
accident, her degenerative disc disease[,] and the reported
coughing episode[s].” After November 19, 2017, however, the
panel said Morris’s symptoms were no longer “a clinically
significant result of her lifting injury at work.”

¶9      Over Morris’s objection, the ALJ entered the
supplemental report into evidence. And based on the panel’s
clarified opinions, the ALJ found that Morris’s workplace
“accident caused an acute lumbar strain, which would be
considered a temporary exacerbation of her preexisting
[condition].” The ALJ also found that Morris’s workplace injury
“would have been expected to reach medical stability within
three months of the injury date,” but that her first coughing
episode was an intervening injury that “sever[ed] medical
causation.” The ALJ then awarded Morris benefits from the date




20200440-CA                     4               2021 UT App 131
                   Morris v. Labor Commission


of her accident up to October 23, 2017, the day before Morris’s
first coughing episode.

¶10 On review, the Commission adopted the ALJ’s findings of
fact but modified the temporary benefits award. The
Commission reasoned that, according to the supplemental
medical panel report, Morris’s workplace accident affected her
until November 19, 2017, after which the accident was no longer
a clinically significant cause of her health issues. Therefore,
Morris was entitled to benefits from the date of her accident until
November 19, 2017. As the Commission explained, “Whether
such problems after that date resulted from the coughing
episodes or progression of [Morris’s] underlying lumbar-spine
degeneration, the medical causal connection between . . .
Morris’s low-back condition and her work activities was
severed.”

¶11 Morris now seeks judicial review of the Commission’s
decision.


             ISSUE AND STANDARD OF REVIEW

¶12 Morris challenges the Commission’s determination of
medical causation. “[W]hether the Commission properly found
that medical causation exists is a question of fact we review for
substantial evidence.” YESCO v. Labor Comm’n, 2021 UT App 96,
¶ 13. “Substantial evidence is more than a mere scintilla of
evidence though something less than the weight of the evidence,
and the substantial evidence test is met when a reasonable mind
might accept as adequate the evidence supporting the decision.”
Hutchings v. Labor Comm’n, 2016 UT App 160, ¶ 30, 378 P.3d 1273
(cleaned up).




20200440-CA                     5               2021 UT App 131
                    Morris v. Labor Commission


                            ANALYSIS

¶13 Morris argues that the Commission erred in finding that
her workplace accident was not the medical cause of her health
issues after November 19, 2017. We conclude that there is
substantial evidence supporting that determination and,
therefore, decline to disturb the Commission’s decision.

¶14 Under Utah’s Workers’ Compensation Act (the Act), an
employer must compensate an employee “who is injured . . . by
accident arising out of and in the course of [her] employment.”
Utah Code Ann. § 34A-2-401(1) (LexisNexis 2019). “Thus, in
addition to proving that an injury was accidental, an employee
must establish that there is a causal connection between the
injury and the employment.” Wright v. Labor Comm’n, 2021 UT
App 43, ¶ 28, 489 P.3d 211 (cleaned up), cert. granted, 496 P.3d
711 (Utah 2021). To establish a causal connection, the employee
must show that the “accident was both the legal cause and the
medical cause of the injury.” Cox v. Labor Comm’n, 2017 UT App
175, ¶ 14, 405 P.3d 863 (citing Allen v. Industrial Comm’n, 729 P.2d
15, 25 (Utah 1986)). In this case, Morris challenges the
Commission’s finding only as to medical causation.

¶15 “To prove medical causation, an injured employee must
establish by evidence, opinion, or otherwise that the stress,
strain, or exertion required by his or her occupation led to the
resulting injury or disability.” Wright, 2021 UT App 43, ¶ 29
(cleaned up). A workplace accident leads to an injury even if it is
merely “a cause—as opposed to the cause—of the condition
requiring treatment.” Cox, 2017 UT App 175, ¶ 18. For this
reason, “the aggravation or lighting up of a pre-existing disease
by an industrial accident is compensable” under the Act. Id.
(cleaned up).

¶16 Like any workplace injury, the aggravation of a
preexisting condition is compensable only to the extent there is



20200440-CA                     6                2021 UT App 131
                   Morris v. Labor Commission


“a nexus between the accident and the injury for which
treatment is sought.” See Petersen v. Labor Comm’n, 2016 UT App
222, ¶ 18, 385 P.3d 759. This means that even though

      a claimant may be compensated for the
      aggravation of preexisting conditions caused by an
      industrial accident . . . , that entitlement ends when
      the aggravation stops being attributable to the
      industrial accident. In other words, if a preexisting
      condition is only temporarily aggravated by an
      industrial accident, a claimant may only recover for
      the temporary aggravation, and not for unrelated
      symptoms or complications [s]he may experience
      down the road.

Valdez v. Labor Comm’n, 2017 UT App 64, ¶ 14, 397 P.3d 753
(cleaned up). This principle “prevents an employer from
becoming a general insurer of [its] employees and discourages
fraudulent claims.” See Petersen, 2016 UT App 222, ¶ 18 (cleaned
up).

¶17 With that understanding, we conclude that there is
substantial evidence to support the Commission’s decision in
this case. As a preliminary matter, we note that a “medical
panel’s report alone can be enough to conclude that [the]
Commission’s determination was supported by substantial
evidence.” Valdez, 2017 UT App 64, ¶ 22. After all, the Act
expressly permits the Commission to base its findings on a
medical panel’s report, see Utah Code Ann. § 34A-2-601(2)(e)(i)
(LexisNexis 2019), and we will not question the Commission’s
decision to do so where, as here, the reports are thorough and
prepared by neutral medical experts,3 see, e.g., Hutchings v. Labor


3. Morris argues that one of the panelists was biased against her,
but she does not direct us to where this argument was raised
                                                    (continued…)


20200440-CA                     7               2021 UT App 131
                    Morris v. Labor Commission


Comm’n, 2016 UT App 160, ¶¶32–38, 378 P.3d 1273; Cook v. Labor
Comm’n, 2013 UT App 286, ¶ 18, 317 P.3d 464. Accordingly, if the
Commission’s decision is supported by the medical panel
reports, the substantial evidence standard is satisfied.

¶18 In this case, the medical panel reports fully support the
Commission’s medical cause determination. In its initial report,
the panel concluded that Morris suffered from preexisting
degenerative disc disease and that her accident caused an “acute
exacerbation of that condition.” Then, on remand, the panel
indicated that the effects of the exacerbation were no longer
“clinically significant” by November 19, 2017. The panel further
explained that intermittent symptoms were “a normal
manifestation” of Morris’s preexisting condition and that it was
more likely than not that her condition was aggravated by the
subsequent coughing episodes. Accordingly, though Morris still
had ongoing health issues, the panel attributed those symptoms
to “her degenerative disc disease and the reported coughing
episode[s].” These conclusions support the Commission’s
finding that Morris’s accident caused a temporary aggravation of
her preexisting condition and that the aggravation resolved by
November 19, 2017.4



(…continued)
before the ALJ or the Commission. “Our rules require petitioners
to demonstrate, by citation to the record, that all issues raised for
judicial review were presented before the Commission.” Par Elec.
v. Labor Comm’n, 2017 UT App 169, ¶ 17, 405 P.3d 842. Because
the issue is unpreserved, we will not address it for the first time
on review. See id. ¶¶ 19–20.

4. Morris also challenges the Commission’s adoption of these
key conclusions in its factual findings. To the extent Morris
believes the medical panel reports themselves are unsupported
                                                 (continued…)


20200440-CA                      8               2021 UT App 131
                   Morris v. Labor Commission


¶19 Notwithstanding that evidence, Morris contends that she
is entitled to ongoing benefits based on the two-part test we
articulated in Cox v. Labor Commission, 2017 UT App 175, 405
P.3d 863. There, we said,

      [T]o recover for a medical condition, a claimant
      must show that (1) the industrial accident
      contributed in any degree to the claimant’s
      condition, such as by aggravating a preexisting
      condition, and (2) the aggravation is permanent,
      i.e., the claimant’s medical condition never
      returned to baseline, meaning the claimant’s
      condition immediately before the accident.

Id. ¶ 20. Morris asserts that these elements are satisfied with
respect to her chronic health issues and that, consequently, she
remains entitled to compensation. We disagree.

¶20 Morris cannot satisfy the second element of Cox because
her accident did not permanently aggravate her preexisting
condition. The Commission found that the aggravation caused
by Morris’s accident had resolved by November 19, 2017, and


(…continued)
by the record, she had the opportunity to object to their
admission below. See Utah Code Ann. § 34A-2-601(2)(d)(ii)
(LexisNexis 2019). Morris failed to do so with respect to the first
medical panel report. See id. § 34A-2-601(2)(d)(ii)–(iii) (“If no
written objection is filed within [twenty days], the report is
considered admitted into evidence.”). And although Morris did
object to the panel’s supplemental report, she has not asked us to
review the Commission’s decision to admit the report over her
objection. Accordingly, we treat the medical panel reports as
competent evidence on which the Commission was entitled to
rely.




20200440-CA                     9               2021 UT App 131
                   Morris v. Labor Commission


that the remainder of her symptoms at that point were caused
exclusively by her preexisting condition and later coughing
episodes. Thus, the accident merely caused a temporary
aggravation.

¶21 But Morris argues that the second prong is necessarily
satisfied because she was “fully functional” immediately before
the accident but, ever since, has had “chronic low back pain”
and “persisting low back and leg” issues. Accordingly, Morris
reasons that she has yet to “return to [her] baseline, pre-
[a]ccident condition” as described in Cox. We acknowledge that
the definition of “baseline” we gave in Cox—“meaning the
claimant’s condition immediately before the accident”—
seemingly supports Morris’s reasoning. See id. But that definition
cannot be mechanically applied to the facts of this case without
running afoul of the broader principle: “if a preexisting
condition is only temporarily aggravated by an industrial
accident, a claimant may only recover for the temporary
aggravation, and not for unrelated symptoms or complications.”
Id. ¶ 19 (cleaned up). That principle is ultimately incompatible
with Morris’s argument because, as the medical panel opined
and the Commission found, the health issues she asserts have
prevented her from returning to baseline are exclusively the
result of her preexisting condition and non-industrial factors.

¶22 We take this opportunity to clarify the second element of
the Cox test. By “baseline” we mean the claimant’s condition
immediately before the accident, taking into account the natural
course of any preexisting conditions. This includes subsequent
aggravations or flare-ups not attributable to the accident. Put
another way, an aggravation caused by a workplace accident is
not permanent simply because the claimant begins to experience
new symptoms of the same preexisting condition—symptoms
that were not caused by the accident—before the symptoms
caused by the accident are fully resolved. Were the rule
otherwise, employees could argue that they are entitled to


20200440-CA                    10               2021 UT App 131
                   Morris v. Labor Commission


permanent benefits simply because their general health has
declined for reasons entirely unrelated to a workplace accident.

¶23 With that clarification, we conclude that Morris’s accident
did not cause a permanent aggravation of her preexisting
condition. As the Commission determined from the medical
panel reports, Morris had “degenerative disc disease . . . , which
manifests with a range of symptoms and commonly results in
intermittent low-back pain.” The condition also made Morris
susceptible to additional flare-ups whenever lifting, coughing, or
sneezing. And because the Commission attributed Morris’s
ongoing health issues to her preexisting condition and coughing
episodes, its findings support the conclusion that Morris
returned to baseline by November 19, 2017. Therefore, Morris’s
workplace accident did not cause a permanent aggravation. 5

¶24 Finally, Morris invokes “the benefit-of-the-doubt
presumption,” see Jex v. Labor Comm’n, 2013 UT 40, ¶¶ 52–57, 306
P.3d 799, i.e., that the “Act is to be liberally construed and any
doubt as to compensation is to be resolved in favor of the
applicant,” Fred Meyer v. Industrial Comm’n, 800 P.2d 825, 828
(Utah Ct. App. 1990) (cleaned up). Morris directs us to portions
of her medical record that seemingly conflict with the medical

5. Morris also claims that the Commission erred by determining
that her first coughing episode “was an intervening, benefit-
severing injury event.” We do not think the Commission made
any such determination. Although the Commission stated that
“the medical causal connection between Ms. Morris’s low-back
condition and her work activities was severed,” it then awarded
benefits until November 19, 2017, not October 24, 2017, the date
of Morris’s coughing episode. (Emphasis added.) Accordingly,
the Commission did not sever benefits due to an intervening
injury; it merely ended them consistent with the principles of
medical causation we articulate here.




20200440-CA                    11               2021 UT App 131
                   Morris v. Labor Commission


panel’s conclusions and argues that, presumption applied, the
Commission should not have sided with the medical panel. But
the benefit-of-the-doubt presumption applies only “[i]n the rare
case where” the Commission’s assessment of facts and law
“yields genuine doubt—in a dead heat without an apparent
winner.” Jex, 2013 UT 40, ¶ 56. Even assuming that Morris’s
medical records support her interpretation, the evidence was not
so inconclusive that the Commission had no choice but to call
the tie in Morris’s favor. The Commission has the “responsibility
to resolve conflicts in the evidence” and “may choose to give
certain evidence more weight than other evidence.” Cook v. Labor
Comm’n, 2013 UT App 286, ¶ 20, 317 P.3d 464 (cleaned up). Here,
the Commission found the medical panel reports to be credible
and was entitled to rely on them, even if other evidence in the
record might have supported a different determination. See id.


                        CONCLUSION

¶25 We conclude the medical panel reports support the
Commission’s findings that Morris’s accident caused a
temporary aggravation of her preexisting condition, and that the
aggravation resolved by November 19, 2017. Because there was
substantial evidence to support the Commission’s medical cause
determination and award of temporary benefits, we decline to
disturb the Commission’s decision.




20200440-CA                   12                2021 UT App 131